Carley, Chief Judge.
Appellant was tried before a jury and found guilty of possession of marijuana with intent to distribute and obstruction of a law enforcement officer. He brings this appeal from the denial of his motion for new trial and from the judgments of conviction and sentences that were entered on the jury’s guilty verdicts.
The sole enumeration is that the trial court erred in denying appellant’s motion to suppress. The record shows that officers secured a warrant to search a certain residence. Execution of this warrant resulted in the discovery and seizure of more than nineteen pounds of marijuana. The officers also found, in plain view, deposit slips and checks which bore appellant’s name and the address of the residence being searched. Letters which were addressed to appellant at the residence were also found in plain view. These deposit slips, checks and letters were seized and, after the motion to suppress was denied, they were admitted at trial as proof of appellant’s occupancy of the residence. Appellant urges that these items were his “private papers” and that, as such, they were not subject to seizure. See OCGA § 17-5-21 (a) (5).
A similar contention was raised in Ledesma v. State, 251 Ga. 885 (311 SE2d 427) (1984). In that case, officers had seized a ledger, desk calendars, deposit slips, a business license and an employment contract. As against the contention that these items had been seized in violation of the Fourth Amendment and OCGA § 17-5-21, our Supreme Court held that they were “not private papers. See, McCormick, Evidence (2d Ed.), § 170, pp. 380-381. See also, LaFave, Search and Seizure, § 2.6 (e), pp. 395-8.” Ledesma v. State, supra at 890-891. A review of the authorities cited by the Supreme Court in Ledesma demonstrates that the concept of “private papers” would include diaries, personal letters, and similar documents wherein the author’s personal thoughts are recorded. Here, as in Ledesma, supra, however, the items which were seized do not fall into this category. The checks and deposit slips certainly record no one’s personal thoughts but merely the fact that the residence was appellant’s address for financial purposes. Likewise, the letters were of a business and not a personal nature, they were addressed to and not written by appellant, and it was the name and address listed on the envelopes and not the contents which were incriminating. Accordingly, the trial court did not err in denying the motion to suppress these items.
Appellant’s remaining contentions relate to a purported search of his person. It would appear, however, that appellant’s enumeration of error, as it is phrased, is limited strictly to the seizure of items from the residence. Accordingly, appellant’s enumeration would not be *299broad enough to authorize appellate consideration of any issue concerning a search of his person. “An enumeration of error cannot be enlarged to include other issues not made therein.” Reese v. State, 139 Ga. App. 630, 631 (3) (229 SE2d 111) (1976). Moreover, no tangible physical evidence seized from appellant’s person was ever introduced at trial and the error, if any, in denying the motion as to such evidence would be harmless at most. See generally Bradshaw v. State, 163 Ga. App. 819 (1) (296 SE2d 119) (1982). Compare State v. Cochran, 135 Ga. App. 47 (217 SE2d 181) (1975); Wallace v. State, 131 Ga. App. 204 (205 SE2d 523) (1974).

Judgments affirmed.


Deen, P. J., McMurray, P. J., Birdsong, Pope and Benham, JJ., concur. Banke, P. J., Sognier and Beasley, JJ., concur in part and dissent in part.